 1   WO
 2
 3
 4
 5                     IN THE UNITED STATES DISTRICT COURT
 6                              FOR THE DISTRICT OF ARIZONA
 7
 8   Eddie Abel,                                     No. CV-17-01248-PHX-GMS
 9                 Plaintiff,                        ORDER
10   v.
11   Bridgeway         Advantage        Solutions
     Incorporated, et al.,
12
                 Defendants.
13
     Covenant Consumer Direct LLC,
14
                          Third-Party Plaintiff,
15
     v.
16
     Destry Rogers,
17
                          Third-Party Defendant.
18
19         Pending before the Court are the Motions for Summary Judgment of Defendants
20   Covenant Consumer Direct LLC (Doc. 71) and Bridgeway Advantage Solutions Inc. (Doc.
21   73).1 For the following reasons both motions are granted.
22                                      BACKGROUND
23         Plaintiff Eddie Abel lives with and cares for Destry Rogers, his significant other.
24   Rogers has a physical handicap and requires help with many daily tasks and activities.
25   Abel provides that help, and during the period relevant to this action he was compensated
26
27         1
             The parties have requested oral argument. The requests are denied. The parties
     have thoroughly discussed the law and the evidence, and oral argument will not aid the
28   Court’s decision. See Lake at Las Vegas Investors Group, Inc. v. Pac. Malibu Dev., 933
     F.2d 724, 729 (9th Cir. 1991).
 1   for some of his work through a program established under the Arizona Health Care Cost
 2   Containment System Administration (“AHCCCS”), Arizona’s Medicaid program.
 3   Defendant Bridgeway Advantage Solutions is a managed care organization (“MCO”) and
 4   contracted with the AHCCCS to coordinate services for individuals who qualify for the
 5   Arizona Long Term Care Services program.
 6          Defendant Covenant Consumer Direct (“CCD”) works with MCOs like Bridgeway
 7   to provide services to AHCCCS recipients. CCD provides three models of care. The first
 8   model is the traditional agency-based model. In this model, CCD employs the caregiver
 9   and takes care of recruiting, hiring, firing, and training. It supervises the certification,
10   training and performance of the caregiver. These caregivers are referred to as “direct-care
11   workers” (“DCW”).
12          The second model is the “agency with choice” model—a co-employment model. In
13   this model the AHCCCS member (i.e., the person receiving care) is the co-employer of the
14   caregiver. The member has the power to dismiss the caregiver—they can terminate their
15   responsibilities to the member but cannot terminate the caregiver’s employment. Wages
16   are determined and paid by CCD.
17          The third model is the “self-directed attendant care” (“SDAC”) model and is entirely
18   self-directed by the member. This model provides the greatest flexibility for members and
19   allows them to hire their own family members or friends as their caregiver. The member
20   is the employer of the “attendant care worker” (“ACW”). CCD works with the member as
21   a “fiscal employer agent” to handle things like payroll services. The member sets the
22   ACW’s wage from a range of state-established pay rates. The member recruits, hires,
23   trains, and fires the ACW. CCD must authorize an “Okay to Work Form” before the ACW
24   can begin work and issues paychecks to the ACW based on the number of work hours
25   authorized by the MCO and verified by the member. The ACW chooses the method of
26   payment.    CCD, in turn, is compensated on a per-member basis from MCOs like
27   Bridgeway. That payment rate does not depend on the number of hours the caregiver works
28   in a given month.


                                                -2-
 1         During the period relevant to this case, Rogers participated in some of these
 2   programs. She hired Abel, her significant other, as her caregiver through an agency called
 3   ResCare in late 2014. The next year, Rogers switched to CCD. Working with her
 4   Bridgeway case manager, Rogers developed a Plan of Care to meet her care needs. The
 5   Plan set forth the services that Rogers indicated she needed. Bridgeway qualified her for
 6   thirty-two hours of paid care per week and authorized payment for those hours. If Rogers
 7   felt that she needed additional care beyond what was outlined in the Plan, she could ask
 8   Bridgeway to approve the extra hours for that week. She also had the ability to request an
 9   increase of hours per week for which she qualified, and she did so on multiple occasions.
10   There is no evidence that Rogers ever appealed a denial of those requests through the
11   appropriate administrative channels.2
12         Rogers initially signed a service agreement with CCD on March 15, 2015 (the
13   “March Agreement”). The March Agreement was for either CCD’s first or second care
14   models, in which Abel would be employed as a DCW by CCD to care for Rogers. (Doc.
15   82-1 at 3–6). Less than six weeks later, on April 30, however, Rogers signed up for the
16   SDAC program when she learned that she would be able to pay Abel a higher wage under
17   that program. She signed a Self-Directed Attendant Care Agreement with Abel, outlining
18   the employer-employee relationship that would exist with Abel working as Roger’s ACW.
19   (Doc. 72 at 196–97). Rogers and Abel also signed a Wage Memo, setting his pay at $10.90
20   per hour for a maximum of up to the thirty-two hours per work for which Rogers was
21   authorized to receive reimbursed care under the AHCCCS program.
22         Rogers also signed a Self-Directed Attendant Care Agreement, (id. at 199), and
23   Fiscal and Employer Agency Services and Employer of Record Agreement. (Id. at 200–
24   04). Both documents outlined Rogers’ responsibilities as Abel’s employer and CCD’s
25   limited role in that relationship. CCD’s responsibilities included providing an initial
26
           2
              The AHCCCS Medical Policy Manual explains that the case manager (here, a
27   Bridgeway employee) is responsible for “[p]roviding the member with a written notice of
     action that explains the member’s right to file an appeal if the member disagrees with the
28   authorization of SDAC services (including the amount/frequency of a service).” (Doc. 72
     at 60).

                                               -3-
 1   training packet, dispensing payment to Abel on a bi-weekly schedule according to hours
 2   approved by Rogers, providing worker’s compensation as directed by state law, and
 3   various payroll functions. (Id. at 202). As part of those agreements, Rogers acknowledged
 4   that she was responsible for “payment of any wages and expenses that exceed the amount
 5   authorized in [her] authorized plan, are the result of overtime worked by the ACW, or are
 6   the result of overlap of services—two ACWs working at the same time.” (Id. at 201). By
 7   signing the Employee Agreement, Abel acknowledged that “I understand that Covenant
 8   Consumer Direct is not financially responsible for payment of services I provide to the
 9   Member in situations where: . . . [t]he Member/PR allows me to work overtime (hours in
10   excess of 40 per week unless approved in advance by Covenant Consumer Direct).” (Doc.
11   72 at 197).
12          Between 2015 and 2018, Abel worked as Rogers’ ACW and was compensated by
13   CCD for the authorized hours per week that he worked. There are no allegations or
14   evidence that Abel was not paid for the number of approved hours so long as he worked
15   that many hours and timely submitted the proper documentation to CCD. During this
16   period, Rogers and Abel informed Bridgeway that Abel was working in excess of forty
17   hours per week caring for Rogers and asked that he be compensated for at least forty hours
18   instead of only thirty-two. In 2018 Bridgeway increased Rogers’ authorized hours per
19   week from thirty-two to forty.
20          In spring 2018, Abel underwent shoulder surgery and was unable to work. Rogers
21   had some difficulty locating a replacement ACW under CCD’s program, and her new
22   MCO, United Healthcare, helped her find another service provider. United then sent CCD
23   a closure authorization because it had transferred Rogers’ in-home care services to another
24   agency. Pursuant to that direction from United, CCD ended its services to Rogers, and no
25   longer dispensed payment to Abel.
26          Abel then filed this action, alleging that he worked hours of overtime every week
27   for which he was not compensated by CCD or Bridgeway. He also alleges that CCD and
28   Bridgeway failed to pay him the minimum wage required by both federal and Arizona law.


                                                -4-
 1   For these alleged violations he seeks unpaid overtime wages and compensation for unpaid
 2   minimum wages.
 3                                          DISCUSSION
 4   I.     Legal Standards
 5          A principal purpose of summary judgment is “to isolate and dispose of factually
 6   unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary
 7   judgment is appropriate if the evidence, viewed in the light most favorable to the
 8   nonmoving party, shows “that there is no genuine issue as to any material fact and that the
 9   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). Only disputes
10   over facts that might affect the outcome of the suit will preclude the entry of summary
11   judgment, and the disputed evidence must be “such that a reasonable jury could return a
12   verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
13   (1986).
14          “[A] party seeking summary judgment always bears the initial responsibility of
15   informing the district court of the basis for its motion and identifying those portions of [the
16   record] which it believes demonstrate the absence of a genuine issue of material fact.”
17   Celotex, 477 U.S. at 323. Parties opposing summary judgment are required to “cit[e] to
18   particular parts of materials in the record” establishing a genuine dispute or “show[] that
19   the materials cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. Pro.
20   56(c)(1). If the non-moving party’s opposition fails to do so, the court is not required to
21   comb through the record on its own to come up with reasons to deny a motion for summary
22   judgment. See Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001).
23   II.    Analysis
24          Under the various agreements entered by Rogers and Abel, Rogers is eligible to
25   receive a certain number of hours of reimbursed care as a beneficiary of the government-
26   funded AHCCCS program. If she wishes to increase the reimbursed hours of care for
27   which she is eligible, there is a separate method by which she can seek such authorization
28   that is subject to administrative rather than federal court review. See Ariz. Admin. Code


                                                  -5-
 1   R9-34-201 et seq. She cannot increase the authorized number of reimbursed hours by
 2   simply directing her caregiver—who also happens to be her significant other who lives
 3   with her—to work more hours than her MCO authorizes, and then claim that an alleged
 4   co-employer violated overtime and minimum wage laws by not paying her caregiver for
 5   those extra, unauthorized hours. And given the law, the uncontested facts demonstrate that
 6   neither Defendant was the co-employer of Abel to the extent he worked hours beyond the
 7   authorized weekly allotment.
 8          Overtime or minimum-wage liability under the Fair Labor Standards Act (“FLSA”),
 9   as well as minimum-wage liability under the relevant Arizona statute, is predicated on the
10   existence of an employer-employee relationship. See 29 U.S.C. § 216(b); A.R.S. § 23-
11   363(A). The question of whether CCD or Bridgeway were Abel’s joint employers is a
12   question of law. See Martinez v. Ehrenberg Fire Dist., No. CV-14-00299-PHX-DGC,
13   2015 WL 3604191 at *2 (D. Ariz. June 8, 2015). The Arizona Minimum Wage Act looks
14   to the standards of the FLSA to determine whether someone qualifies as an employee,
15   A.R.S. § 23-362(D), so resolution of this issue requires only a single analysis.
16          Parties do not dispute that Rogers was Abel’s employer. Abel alleges, however,
17   that CCD and Bridgeway were his joint employers, and are therefore liable for the payment
18   overtime wages he alleges he worked. Under the FLSA, “[a] determination of whether the
19   employment by the employers is to be considered joint employment . . . depends on the
20   facts in the particular case.” 29 C.F.R. § 791.2(a). In this Circuit, “the concept of joint
21   employment should be defined expansively under the FLSA.” Chao v. A-One Med. Servs.,
22   Inc., 346 F.3d 908, 917 (9th Cir. 2003). To determine whether an entity qualifies as a joint
23   employer, the Ninth Circuit applies an “economic reality” test. See Torres-Lopez v. May,
24   111 F.3d 633, 639 (9th Cir. 1997). That test looks to the “circumstances of the whole
25   activity,” and specifically examines four factors. Bonnette v. California Health and
26   Welfare Agency, 704 F.2d 1465, 1469–70 (9th Cir. 1983). Courts ask “whether the alleged
27   employer: (1) had the power to hire and fire the employee[], (2) supervised and controlled
28   employee work schedules or conditions of employment, (3) determined the rate and method


                                                 -6-
 1   of payment, and (4) maintained employment records.” Id.
 2          A.        Covenant Care Direct’s Motion for Summary Judgment
 3          CCD is entitled to summary judgment. The nub of the dispute centers on what type
 4   of care provider Abel was to Rogers, because the answer to that question informs the
 5   Bonnette test.
 6          Abel’s responses to CCD’s motion for summary judgment rest on the premise that
 7   he was hired as a DCW by CCD. But Rogers hired Abel as an ACW, not a DCW. The
 8   undisputed evidence establishes this. Rogers and Abel signed a “Self-Directed Attendant
 9   Care Employee Agreement” on April 30, 2015. That agreement detailed the arrangement
10   between Rogers and Abel. In the agreement, Abel acknowledges that Rogers “elected to
11   hire [him] for the position of Attendant Care Worker (ACW) to perform attendant care
12   services for [Rogers] in accordance with Arizona’s Self-Directed Attendant Care (SDAC)
13   program.” (Doc. 72 at 196). Thus, there is no material dispute of fact that when Abel was
14   providing services to Rodgers he was an ACW, not a DCW.
15          Abel points to the March Agreement to dispute this conclusion. But Abel was not
16   a party to the March Agreement—it created no legal relationship created between Abel and
17   CCD. It was between Rogers and CCD. (See Doc 82-1 at 3) (“This Agreement is made
18   between Covenant Consumer Direct Personal Care, LLC, . . . and . . . Destry Rogers.”). In
19   any event Abel presents no facts suggesting that even if he was a DCW, Rogers had the
20   authority to direct him as a DCW to provide services to her that exceeded her approved
21   level of benefit and for which either of the Defendants would be liable.
22          Second, the March Agreement predates (and was replaced by) the April Agreement,
23   to which Abel was a party. And the April Agreement clearly creates a relationship between
24   Rogers and Abel in which Abel was working as an ACW. Third, the rest of the evidence
25   suggests that he was working as an ACW outside the management authority of CCD. For
26   example, Rogers herself testified that Abel did not need CCD’s authorization before taking
27   time off. (Doc. 72 at 140–41). Rogers also testified that CCD was not involved in her
28   selection of Abel as her ACW. (Doc. 72 at 92). When CCD’s relationship with Rogers


                                                -7-
 1   and Abel ended, it was at the direction of United Healthcare, Rogers’ managed care
 2   organization. (Doc. 83 at 39). United Healthcare changed Rogers’ service provider, which
 3   is why CCD informed Abel that it would no longer be paying him to care for Rogers. (Id.).
 4   CCD never “fired” Abel. Rather, it terminated its relationship with Rogers after being
 5   directed to do so by United.
 6          Abel also points to a second document that he argues establishes his status as a
 7   DCW. On April 30, 2015—the same day Abel and Rogers entered the agreement setting
 8   up Abel’s status as an ACW—CCD issued an “Approval to Begin Work” form authorizing
 9   Abel to begin work as a DCW. (Doc. 82-1 at 2). The form was never signed by Abel and
10   he was not given a copy. Yet on the same day, CCD issued an “Okay to Begin FEA
11   Services” form to Rogers, stating that Rogers was employing Abel in the SDAC program.
12   (Doc. 83 at 54). This program is the program for which Abel and Rogers entered the April
13   Agreement, under which Abel would be an ACW. The two forms, issued the same day,
14   are thus inconsistent with one another.
15          This inconsistency is explained by a declaration from Leslie Mitchell, Senior
16   Director of Operations for CCD. Mitchell explains that the Approval to Begin Work form
17   contained in Abel’s file was filed in error, and CCD should have instead filed an Approval
18   to Being Work form for the SDAC program, which is what Rogers and Abel had signed up
19   for that same day. (Doc. 83 at 38). Abel points to no evidence to rebut this explanation
20   for the inconsistent documents. The rest of the evidence also supports the conclusion that
21   Abel worked as an ACW and that the form he relies on was filed by mistake.
22          In sum, then, the evidence establishes that Abel worked as an ACW and that Rogers
23   was his employer. The evidence Abel points to does not contradict that conclusion. Rather,
24   Abel offers only an agreement to which he was not party (and which was replaced
25   approximately one month later) and a document filed by CCD by mistake. Neither of those
26   documents establishes that Abel was in fact a DCW rather than an ACW.3 And even if it
27
            3
             Abel also cites his own declaration and one made by Destry Rogers. However, a
28   party cannot rely on “conclusory allegations unsupported by factual data to create an issue
     of material fact.” Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).

                                                -8-
 1   did there is no suggestion that Rodgers had the authority to direct a DCW to provide care
 2   that would exceed her maximum AHCCCS benefit.
 3          Those conclusions in turn inform the Ninth Circuit’s “economic reality” test for
 4   determining whether CCD was Abel’s joint employer. See Torres-Lopez, 111 F.3d at 639.
 5          Whether CCD had power to hire or fire Abel. While CCD issued an “Approval to
 6   Begin Work” form, it did not have power to hire or fire Abel. As outlined in the “Self-
 7   Directed Attendant Care Employee Agreement,” Destry Rogers is the employer, not CCD.4
 8   The FEA Agreement Rogers entered with CCD stated that Rogers’ responsibilities
 9   included “[r]ecruiting, interviewing, checking references, hiring, . . . and dismissing each
10   Attendant Care Worker.” (Doc. 72 at 201).5 Rogers testified that Able could take time off
11   work without obtaining any permission from CCD, and that CCD was not involved in her
12   selection and hiring of Abel. (Doc. 72 at 92, 140–141). CCD did not fire Abel. Rather,
13   Rogers’ managed care organization, United Healthcare, sent CCD a closure authorization
14   which directed CCD to end its services to Rogers. (Doc. 83 at 39). CCD did not have
15   power to hire or fire Abel.
16          Whether CCD supervised and controlled Abel’s work schedules or conditions of
17   employment. The evidence establishes that as an ACW employed by Rogers, Abel’s work
18   schedules and conditions of employment were determined by Rogers, not CCD. The FEA
19   Agreement states that Rogers has responsibility over scheduling and managing Abel’s
20   work. (Doc. 72 at 201). The April Agreement states that Rogers’ responsibilities include
21
22          4
              The April Agreement explicitly states that “I understand that Covenant Consumer
     Direct is the Fiscal and Employer Agency and assists the Member/PR with employer
23   related tasks. Covenant Consumer Direct IS NOT my employer. The member/PR is my
     employer.” (Doc. 72 at 196).
24
            5
             The AHCCCS Medical Policy Manual, (Doc. 72 at 57), agrees: “As the employer
25   of the ACW, the member has responsibilities including, but not limited to:
26          a. Recruiting, interviewing, and hiring the ACW(s)
27          b. Training the ACW(s) in the manner in which duties will be performed . . .
28          g. Supervising ACW(s), including termination of employment if this becomes
               necessary . . . .”

                                                -9-
 1   “directing the day-to-day care of the Member and working out conflicts between the
 2   Member . . . and the ACWs.” (Id. at 201). Rogers was in charge of ensuring that Abel
 3   didn’t work hours when Rogers did not need care (e.g., in the event she was hospitalized).
 4   (Id.). Rogers was responsible for preventing Medicaid fraud. (Id.). Rogers oversaw any
 5   required training for Abel. (Id.). Rogers also testified that, after the initial onboarding
 6   visits, her contact with CCD was limited to questions about payments to Abel, and that
 7   CCD did not control the services Abel rendered. (Id. at 132–34). In contrast, the FEA
 8   Agreement does not list any employee management or schedule control responsibilities
 9   under “Responsibilities of Covenant Consumer Direct.” (Id. at 201–02). CCD did not
10   even have the authority to determine the number of hours Abel worked per week. (Id. at
11   137).
12           Whether CCD determined the rate and method of Abel’s payment. Rogers chose
13   the rate at which Abel would be paid. While it is true that CCD gave Rogers a state-
14   mandated range of pay rates to choose from, Rogers ultimately determined how much Abel
15   would be paid for his work. The Wage Memo that Rogers and Abel signed stated explicitly
16   that “[m]embers who self-direct their Personal Care Services are the managing employers.
17   Along with their other duties and privileges, they set their Attendant Care Worker’s wage
18   rate.” (Doc. 72 at 198) (emphasis added). Abel cites language from the March Agreement
19   that states that CCD sets an hourly wage for DCW’s. But as previously discussed, the
20   March Agreement is inapplicable here. Abel also cites testimony from Rogers stating that
21   the Wage Memo was given to her with the section on wage rate already filled out—that the
22   CCD representative had already checked the box for the highest pay rate. (Doc. 82-1 at
23   58). But there is no evidence suggesting that Rogers could not have changed the rate, and
24   other papers she signed expressly gave her the authority to set Abel’s wage. Further, all
25   the documents indicate that Rogers was alone responsible for the payment of any overtime
26   work which she directed.
27   \\\
28           Whether CCD maintained employment records. CCD did not keep employment


                                               - 10 -
 1   records for Abel. Under the April Agreement, Abel was responsible for maintaining copies
 2   of required certifications. (Doc. 72 at 196). CCD was responsible for payroll functions
 3   like withholding taxes. (Id. at 202). Rogers was responsible for tracking and approving
 4   Abel’s hours, which she would submit to CCD for payment. (Id. at 201).
 5             The four Bonnette factors and the “economic reality” of the arrangement between
 6   CCD, Rogers, and Abel, all demonstrate that CCD was not Abel’s joint employer.
 7             B.    Bridgeway Advantage Solutions, Inc.’s Motion for Summary Judgment
 8             The undisputed evidence also establishes that Bridgeway was not Abel’s joint
 9   employer. Since the FLSA claims and the Arizona state law claims are both premised on
10   an employer-employee relationship between Bridgeway and Abel, Bridgeway is entitled to
11   summary judgment in its favor.
12             Whether Bridgeway had power to hire or fire Abel. The evidence establishes that
13   Bridgeway did not have the authority to hire or fire Abel. Rogers testified that Bridgeway
14   was not involved in Abel’s selection or hiring and could not have fired Abel. (Doc. 74-1
15   at 75).
16             Whether Bridgeway supervised and controlled Abel’s work schedules or conditions
17   of employment. Abel’s argument boils down to a claim that by helping Rogers develop her
18   Plan of Care and approving thirty-two hours of paid work per week for Abel, Bridgeway
19   became his joint employer. That contention is incorrect. The Plan of Care was a tool used
20   by Bridgeway to help Rogers determine what care she needed. (Doc. 74-1 at 121). It was
21   a far cry from a controlling agreement dictating or controlling Abel’s work.
22             Abel himself testified that Bridgeway never supervised his work in any way. (Id. at
23   40–41). Rogers testified that Abel needed no permission from Bridgeway before taking
24   time off. (Id. at 29–31). Rogers was responsible for directing her own care and made all
25   decisions regarding Abel’s work for her. (Doc. 72 at 201). When Rogers’ Bridgeway case
26   manager visited her, the visits were about Rogers’ health, not Abel’s work. (Doc. 74-1 at
27   25). Abel testified that the case manager never met specifically with him. (Id.). Bridgeway
28   did not monitor or evaluate Abel’s performance, nor did it set a schedule for when he


                                                  - 11 -
 1   worked. (Id. at 40–41). Abel cites no evidence to the contrary.
 2         Whether Bridgeway determined the rate and method of Abel’s payment. Bridgeway
 3   was not involved in setting Abel’s pay and did nothing to determine the method of his
 4   payment. Abel was paid by CCD, not Bridgeway. (Id. at 31). Bridgeway paid CCD a flat,
 5   per-member fee for individuals in its programs, but that fee in no way affected the rate of
 6   Abel’s pay. (Id. at 142–43). Further all the documents, including the agreement signed by
 7   Able, indicated that Rogers was alone responsible for the payment of any overtime work
 8   which she directed.
 9         Whether Bridgeway maintained employment records. Abel has pointed to no
10   evidence that Bridgeway maintained employment records for his work as Rogers’ ACW.
11         The four Bonnette factors demonstrate that Bridgeway was not Abel’s joint
12   employer. Since there was no employment relationship between the two, Abel’s FLSA
13   and Arizona state law claims against Bridgeway fail, and Bridgeway is entitled to summary
14   judgment.
15         C.     Summary
16         Neither CCD nor Bridgeway were Abel’s joint employers. The agreements signed
17   by both Rogers and Abel show that Rogers, not CCD or Bridgeway, was responsible for
18   the payment of overtime hours worked by Abel. Abel fails to point to any genuine disputes
19   of material facts and has therefore failed in his burden of proving that either CCD or
20   Bridgeway was his employer under the FLSA. See Benshoff v. City of Virginia Beach, 180
21   F.3d 136, 140 (4th Cir. 1999); Collinge v. IntelliQuick Delivery, Inc., No. 12-cv-
22   00824JWS, 2018 WL 1088811 at *11, (D. Ariz. Jan. 7, 2018). He has therefore failed to
23   establish an employment relationship under the Arizona Minimum Wage Act. See A.R.S.
24   § 23-362(D). CCD and Bridgeway are entitled to judgment in their favor as a matter of
25   law. See Fed. R. Civ. P. 56(c).
26   ///
27   ///
28   ///


                                               - 12 -
 1         IT IS THEREFORE ORDERED that the Motions for Summary Judgment of
 2   Defendants Covenant Consumer Direct LLC (Doc. 71) and Bridgeway Advantage
 3   Solutions Inc. (Doc. 73) are GRANTED.
 4         IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
 5   accordingly and dismiss the claims against Defendants Covenant Consumer Direct LLC
 6   and Bridgeway Advantage Solutions Inc.
 7               Dated this 10th day of January, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 13 -
